Citation Nr: 0316188	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  00-02 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sickle cell anemia.

2.  Entitlement to service connection for a left eye 
disability.

3.  Entitlement to service connection for left arm and left 
shoulder conditions.

4.  Entitlement to service connection for a left leg 
disability.

5.  Entitlement to an increased evaluation for lumbosacral 
strain, rated 10 percent disabling, effective prior to June 
2000, and 40 percent disabling, effective as of June 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1965 to December 
1969.

This appeal came to the Board of Veterans' Appeals (Board) 
from March 1999 and later RO rating decisions that denied 
service connection for sickle cell anemia, a left eye 
disability, left arm and shoulder conditions, and a left leg 
condition, and that increased the evaluation for the low back 
disability from 10 to 40 percent, effective from June 2000.  
In March 2001, the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  Sickle cell anemia was not present in service or 
demonstrated after service; sickle cell/beta thalassemia is 
not a disability for VA compensation purposes and is not 
related to a disease or injury in service.

2.  Defective vision of the left eye was present prior to the 
veteran's entry into service and did not increased beyond its 
normal progression in service; another left eye disability 
was not present in service or for many years later and is 
unrelated to a disease or injury in service.

3.  The left arm condition in service was acute and 
transitory, and resolved without residual disability; a left 
shoulder condition was not present in service; and a left arm 
or left shoulder condition is not demonstrated after service.

4.  A left thigh condition in service was acute and 
transitory, and resolved without residual disability; a 
venous disorder of the left leg was not present in service or 
for many years later, and is unrelated to a disease or injury 
in service; and another left leg disability is not 
demonstrated.

5.  The low back condition prior to June 2000 was manifested 
primarily by pain and limitation of motion that produced no 
more than sight functional impairment; the low back condition 
from June 2000 has been manifested primarily by limitation of 
motion and pain that has produced no more than severe 
functional impairment.


CONCLUSIONS OF LAW

1.  Sickle cell anemia was not incurred in or aggravated by 
active service; nor may anemia be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  A preservice left eye disability, myopia, was not 
aggravated by active service; another left eye disability, 
optic atrophy, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2002).

3.  Left shoulder and left arm conditions were not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).

4.  A left leg disability, including deep venous thrombosis, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

5.  The criteria for a higher rating for lumbosacral strain, 
rated as 10 percent disabling, effective prior to June 2000, 
and 40 percent disabling, effective as of June 2000, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 4.7, 
4.40, 4.45, 4.71a, Codes 5292, 5293, effective prior to and 
as of September 23, 2002, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West. 20021)) redefined VA's 
duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claims for service connection for sickle cell 
anemia, a left eye disability, left shoulder and arm 
conditions, and a left leg condition, and for an increased 
evaluation for the low back condition, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed conditions.  
He and his representative has been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In an April 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claims.  This letter notified the veteran of 
the evidence he needed to submit and the evidence VA would 
try to obtain.  This letter was returned by the postal 
service, and the RO resent this letter to him in March 2002.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for Sickle Cell Anemia

The veteran had active service from November 1965 to December 
1969.

Service medical records do not show the presence of sickle 
cell anemia.  In November 1969, the veteran underwent a 
medical examination for separation from service.  Sickle cell 
anemia was not found at that examination.

The veteran underwent a VA examination in June 1970.  Sickle 
cell anemia was not found at this examination.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from 1994 to 
2003.  The more salient medical reports related to the claims 
considered in this appeal will be discussed in the 
appropriate sections of the decision.

A VA report of the veteran's treatment in November 1997 notes 
a history of sickle cell anemia, thalassemia.  The 
assessments included sickle cell anemia and thalassemia.

The veteran testified at a hearing in May 2000.  His 
testimony was to the effect that he had sickle cell anemia 
that was diagnosed around 1972.  He testified to the effect 
that his sickle cell anemia was related to service.

The veteran underwent a VA examination in November 2002 
pursuant to the March 2001 Board remand to determine the 
nature and extent of any sickle cell anemia, and to obtain an 
opinion as to the etiology of any such condition found.  The 
diagnosis was sickle cell/beta thalassemia of no clinical 
significance.  An addendum to the report of this examination 
dated in January 2003 notes that the veteran has a sickle 
cell trait/thalassemia that is asymptomatic, genetic, and 
unrelated to service.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where anemia becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A review of the evidence reveals that the service medical 
records do not show that the presence of sickle cell anemia.  
The post-service evidence does not reveal the presence of 
sickle cell anemia, but does show that the veteran has the 
sickle cell trait and the inherited condition of thalassemia.  
The addendum dated in January 2003 to the report of the 
veteran's VA examination in November 2002 notes that this 
condition is asymptomatic and unrelated to service, as well 
as genetic.  A genetic condition is not a disability for VA 
compensation.  38 C.F.R. § 3.303 (c).

Statements and testimony from the veteran are to the effect 
that his sickle cell anemia is related to service, but this 
evidence is not competent because the record does not show 
that he has the experience, education or training to make 
medical diagnoses, statements or opinions.  38 C.F.R. 
§ 3.159(a)(1) (2002); Espiritu v. Derwinski, 2 Vet. App. 492 
(2002).

After consideration of all the evidence, the Board finds that 
sickle cell anemia was not present in service or demonstrated 
after service, and that his sickle cell trait first found 
many years after service is unrelated to a disease or injury 
in service.  The preponderance of the evidence is against the 
claim for service connection for sickle cell anemia, and the 
claim is denied.

II.  Service Connection for a Left Eye Disability

Service medical records show that the veteran underwent a 
medical examination in November 1965 for enlistment into 
service.  His uncorrected distant vision of the left eye was 
25/20 corrected to 20/20.  In October 1966, he was seen for 
blurred vision.  He was recommended for eyeglasses.  At his 
examination in November 1969 for separation from service, the 
uncorrected distant vision of the left eye was 20/30 
corrected to 20/20.  It was noted that he had myopia.  
Another left eye disability was not found in service.

The veteran underwent a VA examination in June 1970.  The 
uncorrected distant vision of the left eye was 20/20-1.  A 
left eye disability was not found.

A VA report shows that the veteran underwent an eye 
evaluation in March 1998.  He was found to be legally blind 
in the left eye.

The veteran testified at a hearing in May 2000.  His 
testimony was to the effect that he began having left eye 
problems around 1976 and that his left eye disability is 
related to service.

The veteran underwent a VA eye examination in October 2002 
pursuant to the March 2001 Board remand in order to determine 
the nature and extent of any left eye condition and to obtain 
an opinion as to the etiology of any such condition found.  
He was found to have optic atrophy of the left eye and 
myopia.  An addendum dated in January 2003 to the report of 
this VA eye examination contains the opinion of an 
optometrist to the effect that the veteran's loss of vision 
in the left eye was unrelated to service because he had 20/20 
vision of the left eye in November 1969 and June 1970.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

With regard to the provisions for establishing service 
connection of a disability based on aggravation noted above, 
due regard will be given the places, types, and circumstances 
of service, and particular consideration will be accorded 
combat duty and other hardships of service.  The development 
of symptomatic manifestations of a preexisting disease or 
injury during or proximately following action with the enemy 
or following status as a prisoner of war will establish 
aggravation of a disability.  38 C.F.R. § 3.306(b)(2).  The 
United States Court of Appeals for the Federal Circuit has 
held that service connection of a disability based on 
aggravation may be established for such veterans by symptoms 
indicative of a temporary increase in the severity of the 
preexisting condition as well as those indicative of a more 
permanent change in the condition.  Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994); Davis v. Principi, 276 F. 3d, 
1341 (Fed. Cir. 2001).

Specified diseases that develop a certain level of disability 
within a stated time after separation from service shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. 
Sec. 1112(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.307(a); 
Splane v. West, 216 F. 3d 1058 (Fed. Cir. 2000).

A review of the record indicates that he had defective vision 
of the left eye upon entry into service as demonstrated by 
the findings on the report of his medical examination at that 
time.  The service medical records do not indicate that this 
left eye condition, myopia, underwent any significant 
increase in service other than normal progression because he 
had 20/20 corrected distant vision of the left eye at 
examinations in November 1969 and June 1970.  Hence, the 
Board finds that the veteran's defective vision of the left 
eye due to myopia preexisted his entry into service and 
underwent no increase in severity in service.

The evidence does not show the presence of another left eye 
disability in service or for many years later.  Testimony 
from the veteran indicates that his left eye problems began 
around 1976.  While the evidence reveals that the veteran has 
optic atrophy of the left eye that produces legal blindness, 
this condition is not related to a disease or injury in 
service as noted by the addendum dated in January 2003 to the 
report of the VA eye examination in October 2002.

After consideration of all the evidence, the Board finds that 
it reveals the veteran had a left eye visual defect prior to 
entry into service that was not aggravated by active service, 
and that his other left eye condition, optic atrophy, was not 
present until many years after service and is unrelated to a 
disease or injury in service.  The preponderance of the 
evidence is against the claim for service connection for a 
left eye disability, and the claim is denied.

III.  Service Connection for Left Arm and Left Shoulder 
Conditions

Service medical records reveal that the veteran was seen in 
July 1969 for trouble with his left arm.  It was noted that 
he had a history of bursitis.  The assessment was myalgia of 
the left upper arm triceps.  At the examination in November 
1969, a left arm condition was not found.  These records do 
not show the presence of a left shoulder condition.

The veteran underwent a VA examination in June 1970.  A left 
arm or left shoulder condition was not found.

The veteran testified at a hearing in May 2000.  His 
testimony was to the effect that he began having left arm and 
shoulder problems around 1998, and that he had left arm and 
left shoulder disorders that were related to service.

The veteran underwent a VA examination in November 2002 
pursuant to the March 2001 Board remand to determine the 
nature and extent of any left arm and left shoulder 
conditions, and to obtain opinions as to the etiology of any 
left shoulder and left arm conditions found.  The examiner 
did not find a left arm or left shoulder condition.

The record reveals that the veteran was seen for a left arm 
condition in service in July 1969.  At the time of his 
examination for separation from service, a left arm condition 
was not found.  Nor do the post-service medical records show 
the presence of a left arm disability.  The service and post-
service medical records do not show the presence of a left 
shoulder condition.

While the veteran testified to the effect that he has left 
arm and left shoulder conditions related to service, this 
evidence is not considered competent because the record does 
not show that he has the training, education or experience to 
make medical diagnoses, statements or opinions.  38 C.F.R. 
§ 3.159(a)(1); Espiritu, 2 Vet. App. 492.

A review of all the evidence shows that the veteran's left 
arm condition in service was acute and transitory and 
resolved without residual disability as a left arm condition 
was not found at his medical examination for separation from 
service or after service.  Nor does the evidence show the 
presence of a left shoulder condition in service or after 
service.  Hence, the preponderance of the evidence is against 
the claim for service connection for left arm and left 
shoulder conditions, and the claim is denied.

IV.  Service Connection for a Left Leg Disability

Service medical records reveal that the veteran was seen in 
August 1966 for pains in the left thigh.  The impression was 
myalgia.  A disability of the left lower extremity was not 
found at the time of his medical examination in November 1969 
for separation from service.

The veteran underwent a VA examination in June 1970.  A 
disability of the left lower extremity was not found.

Private medical reports reveal that the veteran was treated 
for problems with his left lower extremity from 1997 to 2000.  
A report of his treatment in October 1997 notes a history of 
left lower extremity venous stasis wounds.  It was noted that 
the wounds had previously healed in 1996.  On examination, 
there was evidence of chronic venous stasis disease on the 
left with hyperpigmentation, as well as a 32 by 63 
millimeters ulceration on the medial malleolus that was 
covered with fibrinous and necrotic tissue.  There was no 
surrounding cellulitis and only serous drainage.  He had some 
prominent superficial veins along the greater saphenous vein 
on the left.

A VA report shows that a duplex ultrasound on the veteran's 
left lower extremity venous system was performed in May 1998 
that demonstrated a patent common femoral vein.  The proximal 
and distal superficial femoral veins and the popliteal vein 
were occluded.  A history of DVT (deep vein thrombosis) in 
October 1994 was noted.

The veteran testified at a hearing in May 2000.  His 
testimony was to the effect that he had leg problems in 1997 
and that he now had a left leg disability that was related to 
service.

The veteran underwent a VA examination in November 2002 
pursuant to the March 2001 Board remand in order to determine 
the nature and extent of any left leg disability.  A 
disability of the left leg was not found.

A review of the evidence shows that the veteran was found to 
have myalgia in the left thigh area while in service.  The 
report of his examination in November 1969 for separation 
from service, however, does not show the presence of a left 
thigh disorder.  Nor was any disorder of the left lower 
extremity found at that time.

The post-service medical records show do not show the 
presence of problems with the veteran's left lower extremity 
until the 1990's, many years after his separation from 
service, and do not link those problems, a venous disorder, 
to an incident of service.  In 2002, he underwent a VA 
examination to determine the nature and extent of any left 
leg condition, and a left leg disorder was not found.

While the veteran testified to the effect that he has a left 
leg disability that is related to service, the objective 
medical evidence does not support this evidence.  The 
objective medical evidence indicates that his left thigh 
condition in service was acute and transitory, and resolved 
without residual disability.  Another disability of the left 
lower extremity was not found in service or until many years 
after service, and the competent evidence does not link any 
disability of the left lower extremity to an incident of 
service.  The preponderance of the evidence is against the 
claim for service connection for a left leg disability, and 
the claim is denied.

V.  Higher Rating for a Low Back Disability, Evaluated as 
10 Percent Disabling, Effective prior to June 2000, and as 
40 Percent Disabling, Effective as of June 2000

A July 1970 RO rating decision granted service connection for 
lumbosacral strain and assigned a 10 percent evaluation, 
effective from December 1969.  The 10 percent evaluation 
remained unchanged until a recent RO rating decision 
increased it to 40 percent, effective from June 2000.

In May 1998, the veteran submitted a claim for an increased 
evaluation for the low back condition.  In March 1999, he 
underwent a VA examination.  He complained of chronic low 
back pain that was worse when sitting or standing.  There was 
no paraspinal muscle spasm or tenderness.  Forward flexion 
was from zero to 90 degrees, backward extension was from zero 
to 35 degrees, lateral rotation was from zero to 45 degrees, 
bilaterally, and lateral flexion was from zero to 35 degrees, 
bilaterally.  There was no evidence of fatigability or 
incoordination.  No additional loss of range of motion was 
found.  The impression was chronic lumbosacral strain.  It 
was noted that the veteran had loss of motion of the low back 
with daily pain.

The veteran testified at a hearing in May 2000.  His 
testimony was to the effect that his low back condition was 
more severe than rated, and that he took medication for this 
condition.

The veteran underwent a VA examination in June 2000.  He 
complained of constant pain in the low back area that was 
worse with sitting that caused him to lie down.  He 
complained of worsening back pain with exertion and that he 
was not able to lift heavy objects.  There was no paraspinal 
muscle spasm or tenderness.  Forward flexion was from zero to 
45 degrees, backward extension was from zero to 15 degrees, 
lateral rotation was from zero to 25 degrees, bilaterally, 
and lateral flexion was from zero to 15 degrees, bilaterally.  
There was no evidence of easy fatigability, incoordination, 
weakened motion, additional loss of range of motion or 
subluxation.  The impression was degenerative arthritis of 
the lumbosacral spine.  Additional loss of range of motion 
during flare-up could not be ascertained.

The veteran underwent a VA examination in November 2002 
pursuant to the March 2001 remand to determine the severity 
of the low back condition.  He complained of low back pain 
that was made worse by prolonged sitting or prolonged 
standing.  Flexion backwards was to 10 degrees and forward 
flexion was to 90 degrees.  Lateral flexion was to 30 degrees 
to each side.  The examiner was unable to comment on 
worsening motion of the low back with increased activity 
and/or exacerbation as the veteran was not in a state of 
prolonged sitting or standing at the time of the examination.  
The diagnosis was chronic lumbosacral strain.  In an addendum 
dated in January 2003 to the report of the examination, it 
was noted that the veteran's claims folder was reviewed and 
that he did not have ankylosis or disc disease of the spine.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293, effective prior to 
September 23, 2002.

The regulations for the evaluation of intervertebral disc 
syndrome were amended, effective from September 23, 2002.  
Fed. Reg. 54345-54349 (Aug. 22, 2002).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  Karnas, 1 Vet. App. 308.  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPEC 3-2000.

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months will be rated 10 percent.  A 20 percent evaluation 
will be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 
40 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Note 
(1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluation 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnosis code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293, effective as of September 23, 2002.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The veteran testified in May 2000 to the effect that his low 
back disability was more severe than rated.  A subsequent RO 
rating decision increased the evaluation from 10 to 
40 percent, effective from June 2000 based on the findings on 
his VA examination at that time.  A review of the evidence of 
record prior to June 2000 does not indicate the presence of 
muscle spasms, neurological deficits, more than slight 
limitation of motion or other low back symptoms that produced 
more than mild functional impairment of the low back. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the only reported significant finding related 
to the low back disability prior to June 2000 was mild 
limitation of motion without any demonstrable functional 
impairment due to incoordination, fatigability or weakness, 
and the examiner was unable to determine the functional 
impairment due to pain during periods of exacerbations.  
Hence, it appears that a 10 percent rating for the low back 
condition under diagnostic code 5292 best represents the 
veteran's disability picture prior to June 2000.

The evidence as of the June 2000 VA examination indicates 
that the low back disability is manifested primarily by 
limitation of motion and pain that produces no more than 
severe functional impairment.  The reports of the VA 
examinations in June 2000 and November 2002 do not reveal 
functional impairment due to incoordination, fatigability or 
weakness, and the examiner was unable to determine the 
functional impairment due to pain during periods of flare-
ups.  Nor does the evidence show the presence of muscle 
spasm, neurological deficits or other symptoms related to the 
low back disability that produces more than severe 
impairment.  Hence, it appears that the 40 percent rating for 
the low back condition best represents the veteran's low back 
condition, effective as of June 2000, under the criteria of 
diagnostic code 5292.  Nor does the evidence indicate the 
presence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months or other 
symptoms to support the assignment of a 60 percent evaluation 
for the low back condition under diagnostic code 5293, 
effective prior to or as of September 23, 2002.

The preponderance of the evidence is against the claim for a 
higher rating for the low back condition, evaluated as 
10 percent disabling, effective prior to June 2000, and as 
40 percent disabling, effective as of June 2000, and the 
claim is denied.  The benefit of the doubt doctrine is not 
for application with regard to the claims considered in this 
appeal because the preponderance of the evidence is against 
those claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for sickle cell anemia is denied.

Service connection for a left eye disability is denied.

Service connection for left shoulder and left arm conditions 
is denied.

Service connection for a left leg disability is denied.

A higher rating for lumbosacral strain, rated as 10 percent 
disabling, effective prior to June 2000, and as 40 percent 
disabling, effective as of June 2000, is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

